DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 20-30 in the reply filed on September 29, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “embedded bearing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because figure 18c has a labeled of “nuzzle plate” at the lower left side.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
No information disclosure statement (IDS) has been received in this application.
Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sute (US 2018/011143) as in view of Nagase (US 2006/0191476) and Koike (US 2011/0050794).
In regards to claim 20, Sute teaches a paint circulation system (10) used to paint items (depositing medium) comprising:
a robotic paint applicators (44, end effector) with spray nozzles (44) which apply paint to the items (apply medium onto a surface) (fig. 1; para. 23);
a reservoir (12, receptacle) holds paint (14) that is supplied to the paint applicators (fig. 1; para. 20);
a conduit comprising supply line-34 which transfers the paint from the reservoir to the robotic paint applicators (fig. 1; para. 21-23);
a positive displacement pump (26) moves the paint through the lines/conduit and maintains a pressure in the lines/conduit (fig. 1; para. 21-22);
a system controller (32) and controller (54) (software) which control the movement of the robotic paint applicator and is capable of depositing paint along an arbitrary vector path and relative to the surface (fig. 1; para. 21, 24).
Sute does not explicitly teach a housing configured to rotate the end effector.
However, Nagase teaches a robots (16) with end effectors such as roller mechanisms (34).  Nagase teaches the robots comprises a third arm (46, housing) which rotates the roller mechanisms, where the third arm comprises a bearing (722) which help enable the rotation (fig. 3-4; para. 77, 79-80, 83).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the third arm of Nagase onto the robotic paint applicators of Sute because Nagase teaches it will allow for the robot to move along the complicated shape of the vehicle (para. 19)
Sute and Nagase as discussed, but do not explicitly teach the pump maintains a target meniscus pressure in the conduit.
However, Koike teaches a printer (11) comprising a pump (50) which feeds printing heads (43).  Koike teaches a control device (60) and computer (61) which receives input from sensors and controls elements of device such as the pump and pumping operation (fig. 1-3; para. 44, 51 55, 57-59).  Koike teaches the use of ink pressure at the ink meniscus in relation to ink flow (para. 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the printer of Koike onto the controller of Sute and Nagase because Koike teaches it will suppress leakage of liquid from the nozzles (para. 16).
In regards to claim 22, Sute, Nagase and Koike as discussed, where prior Nagase teaches the bearing (722) (fig. 3-4; para. 83) which enables the end effector to rotates 360-degrees.
In regards to claim 23, Sute, Nagase and Koike as discussed, where the prior art combination teaches the pump which adjusts pressure and flowrate.  Sute, Nagase and Koike do not explicitly teach the pump maintains the target meniscus pressure during rotation of the receptacle, conduit or end effector.  
However, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Sute, Nagase and Koike teach the structural limitations of the claim, one would be capable of controlling the pressure and flowrate during rotation of the end effector.
In regards to claim 24, Sute, Nagase and Koike as discussed, where the Sute teaches the system controller (32) and the controller (54) (fig. 1; para. 21, 24) and Koike teaches the control device (60) and computer (61) (microcontroller).  Sute, Nagase and Koike as discussed, is capable of dynamically maintains the target meniscus pressure despite changes in an amount of medium contained in the receptacle.
In regards to claim 25 and 30, Sute, Nagase and Koike as discussed, is capable of the function of regulating a quantity of the medium applied by the end effector to the surface.
In regards to claim 26, Sute, Nagase and Koike as discussed, where Sute teaches spray nozzles and Nagase teaches paint roller as discussed above.
In regards to claims 27-29, Sute, Nagase and Koike as discussed, where prior art is capable of the dynamically maintains the target meniscus pressure despite changes in a flow of the medium through the end effector, duplicates a target mark on the surface, regardless of an orientation of the end effector and the target mark includes irregular and chaotic elements.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sute, Nagase and Koike as applied to claims 20 and 22-30 above, and further in view of Lande (US 5,138,904).
In regards to claim 21, Sute, Nagase and Koike as discussed, where Nagase teaches the bearing (722) which help enable the rotation (fig. 3-4; para. 83).
Sute, Nagase and Koike do not explicitly teach the housing comprising a planetary gear system configured to rotate the end effector about the rotational axis.
However, Lande teaches a planetary gear system (97, 98) which rotates a robot arm system (fig. 2, 6, 11; col. 4, lines 54-65, col. 5, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the planetary gear system of Lande onto the robotic paint applicators of Sute, Nagase and Koike because Lande teaches it will allow for intricate movements of the robot arm (col. 7, lines 12-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717